Citation Nr: 1042269	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
chronic low back strain from December 21, 2002 to March 3, 2004 
and in excess of 20 percent since March 4, 2004.

2.  Entitlement to an initial rating in excess of 10 percent for 
left leg nerve radiation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1997 to December 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which granted the Veteran's claims for service 
connection for a back condition and left leg radiation, among 
other claims.  An initial rating of 10 percent was assigned for 
each disability, effective December 21, 2003.

A July 2004 rating decision increased the initial rating for 
chronic lower back strain to 20 percent, effective March 4, 2004.  
An August 2005 rating decision awarded a temporary total rating 
due to surgical treatment necessitating convalescence for the 
Veteran's chronic lower back strain between August 13, 2004 and 
October 31, 2004.

Jurisdiction over this matter was transferred to the Pittsburgh 
RO in approximately March 2005 and to the Houston RO in 
approximately July 2008.

In a February 2004 statement, the Veteran indicated that 
he wanted an increase in the rating assigned for a 
"lumboscacral cervical strain."  He is not currently 
service connected for a cervical spine disorder and it is 
unclear whether he is filing a new claim for service 
connection for such a disorder.  The Veteran also 
submitted a July 2008 statement in which he appears to be 
filing claims for an increased rating for a bilateral knee 
condition and right heel condition as well as a request to 
reopen his claim for service connection for post-traumatic 
stress disorder.  These matters are referred to the Agency 
of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last afforded a VA back examination in August 
2004.  A February 2007 Tri-care treatment note suggests that he 
was scheduled to undergo a "repeat procedure" on his back.  In 
a March 2007 letter He reported feeling constant back pain and 
that he was no longer able to stand for long periods of time.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   A 
new VA orthopedic examination is required to determine the 
severity of the Veteran's low back strain and left leg nerve 
radiation.

In a July 2008 statement, the Veteran reported that he was 
receiving treatment at the South Texas VA Health Care System 
(STVAHCS) and requested that his records be obtained.  These 
records are not located in the claims file.  As these records 
have been adequately identified and are pertinent to the instant 
claims, they must be obtained.  38 U.S.C.A. § 5103A (West 2002).

In addition, the Veteran indicated in his February 2006 
substantive appeal that he received treatment from the "Newark 
region hospital."  It is unclear which facility the Veteran is 
referring to and the Board notes that a completed authorization 
form allowing VA to obtain private treatment records has not been 
submitted.  The RO sent the Veteran letters during the pendency 
of the appeal, which informed him generally that if he had 
evidence that he had not previously submitted, concerning the 
level of his disabilities he should submit it or tell them about 
it.  VA, however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming 
aware of the private treatment records, it does not appear that 
VA has followed the procedures outlined in 38 C.F.R. 
§ 3.159(e)(2).
.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
report all treatment for his low back 
disability since December 2003, including 
treatment at the "Newark region hospital" 
and ask him to complete authorizations for VA 
to obtain private treatment records.  If the 
Veteran fails to complete necessary releases, 
advise him that he can submit the records 
himself.

2.  The RO/AMC should obtain the relevant 
records of the Veteran's treatment from the 
South Texas VA Health Care System (STVAHCS), 
and any other treatment adequately identified 
by the Veteran and for which necessary 
authorizations have been submitted.  

3.  If any requested records are unavailable, 
this should be documented in the claims file 
and the Veteran should be so advised.

4.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran an examination to determine the 
current severity of his low back and left leg 
nerve disability.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in the report that 
the file was reviewed.  All indicated 
diagnostic testing and diagnostic studies 
should be undertaken.

The examiner should identify all current 
orthopedic and neurologic manifestations of 
the service connected low back and left leg 
nerve radiation conditions.

The examiner should provide an opinion 
concerning the current ranges of motion, 
including whether there is pain/painful 
motion, weakened movement, premature/excess 
fatigability, incoordination or flare-ups.  
These determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these factors.

The examiner should note the points, if any, 
in the ranges of motion when pain becomes 
apparent.

The examiner should also note all associated 
neurologic impairment as well as its 
severity.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

5.  The RO/AMC should review the examination 
report(s) to ensure that it contains all 
information and opinions requested in this 
remand.

6.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


